Title: From George Washington to Richard Thomas, 5 December 1785
From: Washington, George
To: Thomas, Richard



Sir,
Mt Vernon 5th Decr 1785.

Having, a few days ago only, received your letter of the 13th of August from Charleston, enclosing the duplicate of one from a Mr Edmund Richards of Plymouth Dock, dated the first of Feby last; I delay not a post to inform you, as I have already

done the said Edmd Richards, that he is under a delusion which has not a single reality for a support—that I am astonished at his information, and wish he had been at the trouble of enquiring a little more minutely into matters, before he had determined to make such a pointed application to me, or to have communicated his demands of me to others, for an Estate; First, because such an Estate as he speaks of was never left in trust to me; Secondly, because I never had the least acquaintance with his uncle Richard Richards, or ever knew that there was such a man in existence; Thirdly, because I have just as much, & no more knowledge of Lawyer Haines & Lawyer Baitain, than I have of Richd Richards; And fourthly, because I never heard of such an Estate as he claims, or the most trifling circumstance concerning it.
Of all these things Sir, you may, as I shall never write to Edmd richards again, give him the clearest & most unequivocal assurances; & add, that the most incontestible proofs of wch he, or you in his behalf, may find, if either are disposed to examine further into the matter. I am Sir &c.

G: Washington

